Citation Nr: 0948545
Decision Date: 11/19/09	Archive Date: 01/05/10

DOCKET NO.  06-38 532	)	DATE NOV 19 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic mechanical low back strain with possible early degenerative disc changes at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


 REMAND

The Veteran had active military service from January 18, 1996, to February 23, 1996.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veterans claim for service connection for chronic mechanical low back strain with possible early degenerative disc changes at L4-5.  

The Board notes that on his December 2006 VA Form 9 (substantive appeal), the Veteran indicated that he wished to testify before a Veterans Law Judge at a hearing at the Lincoln RO.  In January 2008 and again in March 2008, the Veteran was informed that he was scheduled to appear at a hearing before the Board in April 2008.  He did not appear.  The Board notes, however, that in April 2007, the Veteran sent a letter to the RO indicating that his address had changed and requesting that all further correspondence be sent to his new address.  Although it appears that the RO sent a letter to the Veterans correct address in May 2007 notifying him that he would be scheduled for a hearing, subsequent correspondence in January 2008 and March 2008 informing the Veteran of the specific date and time of his scheduled hearing appears to have been sent to the Veterans old address, not the address he specified in his April 2007 correspondence.  Because the hearing notice letters were sent to an incorrect address, the Board cannot conclude that the Veteran received notice of the hearing.  See 38 C.F.R. §§ 3.1(q), 3.103(f) (2009) (a Veteran is to be notified at his last known address of record); see also 38 C.F.R. § 20.702 (2009).  The case is therefore remanded to the RO so that it may reschedule the hearing and send notice of the hearing to the Veterans current address.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2009).

In view of the foregoing, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the RO.  The RO must notify the Veteran, at his current address of record as identified in his April 2007 notification to VA, and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2009), and give the Veteran and his representative the opportunity to review the file and prepare for the hearing.  After the hearing, the claims file must be returned to the Board for adjudication.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


